COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00381-CR
 Style:                   Juan Jose Garcia v. The State of Texas
 Date motions filed*:     September 4 and 6, 2018
 Type of motion:          Motions for Access to Appellate Record for Pro Se Anders Response
 Party filing motions:    Pro Se Appellant Juan Jose Garcia
 Document to be filed:    Appellant’s Notice to Appellant

Is appeal accelerated?      No.

Ordered that motion is:
      ☐Granted
       Denied
      ☒ Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         This Court’s August 31, 2018 Memorandum Opinion and Judgment dismissed this
         appeal for want of jurisdiction as untimely. Thus, appellant’s pro se motions for
         access to the appellate record are dismissed as moot. Appointed counsel still has a
         duty to inform appellant of the result of this appeal by sending a copy of this Court’s
         Opinion and Judgment and this Order to appellant and informing him that he may, on
         his own, pursue discretionary review or a writ of habeas corpus for an out-of-time
         appeal in the Texas Court of Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824,
         826-27 (Tex. Crim. App. 2005). Attorney Joseph Kyle Verret also must comply with his
         notification obligations by mailing a copy of the appellate records to the pro se appellant
         and filing a copy of that notice with the Clerk of this Court within 10 days of the date
         of this Order. See TEX. R. APP. P. 6.5(c).

Judge’s signature: /s/ Laura C. Higley
                   Acting individually           Acting for the Court
Date: September 13, 2018